Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
According to pages 8-10 of 12, Applicant's argument that Ji also fails to disclose or suggest an apparatus comprising “an actuator arranged to move in a first direction and a second direction in response to an electrical input signal … wherein the actuator is arranged relative to the at least one member so that displacement of the at least one member caused by movement of the actuator in the first direction is restricted and displacement of the at least one member caused by movement of the actuator in the second direction provides a tactile output”, is not persuasive.
It is noted the examiner stated that Yun teaches "an actuator arranged to move in a first direction and a second direction in response to an electrical input signal (Yun- when the pressure is being applied, the actuator 610 can move down “632” or up “634” resulting of haptic feedback, Paras. 0046 and 0047, Fig. 6), and Ji teaches wherein the actuator is arranged relative to the at least one member so that displacement of the at least one member caused by movement of the actuator in the first direction is restricted (Ji- FIG. 6C illustrates the magnetic component 406 after it has been moved from the first to the second position by the actuator 408. As shown in FIG. 6C, the second compliant member 604 has deformed to allow the magnetic component 406 to move to the second position while the compliant member 602 at rest; Col. 8 lines 54-67…and In some cases, the actuator 408 may be or may include a piezoelectric material that expands or contracts in response to an applied electric field or electric current in order to move the magnetic component 406. For example, the actuator 408 may be a block of piezoelectric material that abuts or is coupled to a side of the magnetic component 406 to push or pull the magnetic component 406 to shift the component a desired distance and direction.; Col. 7 lines 6-19). Thus, the combination of Yun and Ji teach the limitations.
According to page 11 of 12, Applicant's argument that Yun and Ji, individually and in combination, fail to disclose or suggest a method as recited in claim 31 for at least the reasons presented above with regard to claim 16.  
The argument is not persuasive for the same reason as the claim 16 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 21-25, 27, 29-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US# 2017/0153703 hereinafter Yun) in view of Ji et al. (US# 9,829,981 hereinafter Ji).
Referring to claim 16, Yun discloses an apparatus (piezoelectric haptic feedback structure 600; Fig. 6) comprising:
an actuator (610; Fig. 6) arranged to move in a first direction and a second direction in response to an electrical input signal (when the pressure is being applied, the actuator 610 can move down “632” or up “634” resulting of haptic feedback, Paras. 0046 and 0047, Fig. 6);
at least one member (metal support 612; Fig. 6), coupled to the actuator (610; Fig. 6) and arranged to extend towards the second direction (metal support 612 is being coupled to the actuator 610; Fig. 6).
However, Yun does not explicitly disclose wherein the actuator is arranged relative to the at least one member so that displacement of the at least one member caused by movement of the actuator in the first direction is restricted and displacement of the at least one member caused by movement of the actuator in the second direction provides a tactile output.
In an analogous art, Ji discloses wherein the actuator (actuator 408; Figs. 6A-6C) is arranged relative to the at least one member (compliant members 602 and 604; Figs. 6A-6C) so that displacement of the at least one member (602, 604; Figs. 6A-6C) caused by movement of the actuator (408; Figs. 6A-6C) in the first direction is restricted (FIG. 6C illustrates the magnetic component 406 after it has been moved from the first to the second position by the actuator 408. As shown in FIG. 6C, the second compliant member 604 has deformed to allow the magnetic component 406 to move to the second position while the compliant member 602 at rest; Col. 8 lines 54-67…and In some cases, the actuator 408 may be or may include a piezoelectric material that expands or contracts in response to an applied electric field or electric current in order to move the magnetic component 406. For example, the actuator 408 may be a block of piezoelectric material that abuts or is coupled to a side of the magnetic component 406 to push or pull the magnetic component 406 to shift the component a desired distance and direction.; Col. 7 lines 6-19) and displacement of the at least one member (602, 604; Figs. 6A-6C) caused by movement of the actuator (408; Figs. 6A-6C) in the second direction provides a tactile output (In order to allow the actuator 408 to move the magnetic component 406 between the first and the second position, and to allow the conductive component 404 and/or the magnetic component 406 to move to produce a haptic output; Col. 8 lines 19-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Ji to the system of Yun in order to allow the actuator to reduce unnecessary magnetic fields emanating from the magnetic
component, so that the actuator can be positioned near such components without negatively affecting the components.
Referring to claim 19, Yun as modified by Ji discloses wherein the displacement of the at least one member (Ji- 602; Fig. 6C) is restricted so as to prevent a tactile output being provided to the user when the actuator moves in the first direction (Ji- FIG. 6C illustrates the magnetic component 406 after it has been moved from the first to the second position by the actuator 408. As shown in FIG. 6C, the second compliant member 604 has deformed to allow the magnetic component 406 to move to the second position while the compliant member 602 at rest, thus no tactile response at the top side coupling to the compliant member 602; Col. 8 lines 54- 67).
Referring to claim 21, Yun as modified by Ji discloses comprising a plurality of members (Ji- 602 and 604; Fig. 6).
Referring to claim 22, Yun as modified by Ji discloses wherein the plurality of members are parallel to each other (Ji- 602 and 604 are parallel; Fig. 6).
Referring to claim 23, Yun as modified by Ji discloses comprising a coupling member arranged to couple the plurality of members together (Ji- members 602 and 604 are being coupling to the members 606 and 608, thus obvious by an adhesive means; Fig. 20).
Referring to claim 24, Yun as modified by Ji discloses wherein the actuator (Ji- 408; Figs. 6A-6C) is coupled to the at least one member so that when the actuator (Ji- 408; Figs. 6A-6C) moves in the second direction the at least one member (Ji- 606, 608; Figs. 6A-6C) also moves in the second direction (see Ji- Col. 8 lines 39-67; Fig. 6A-6).
Referring to claim 25, Yun discloses where the apparatus is arranged to be coupled to a user’s body so that the user can feel the tactile output provided by the displacement of the at least one member (a watch; Para. 0016).
Referring to claim 27, Yun discloses wherein the at least one member comprises an elastic material (elastic materials; Para. 0027).
Referring to claim 29, Yun discloses wherein the apparatus comprises a cavity and the actuator is provided within the cavity (actuator 610 within cavity 606; Fig. 6).
Referring to claim 30, Yun discloses wherein the cavity is, at least partially formed, by an elastomeric member (The annular retention plate 420 rests against and contacts a top rim of the bucket portion of the base 402. In one implementation, the annular retention plate 420 is made of an elastic material that flexes slightly when pressure is applied to the thin metal support 412, providing a diaphragm-like effect.; Para. 0037).
Referring to claim 31, Yun discloses a method comprising:
electrically inputting a signal (In the view 632, a force such as that generated by a user's finger pressing on a touchpad causes deflection of the thin metal support 612 and thus strain on the piezoelectric actuator 610 which results in an output voltage that is detectable by a pressure sensing and haptic feedback module (not shown).; Para. 0046, Fig. 6) responding to the signal by moving an actuator (610; Fig. 6)  in a first direction and a second direction (when the pressure is being applied, the actuator 610 can move down “632” or up “634” resulting of haptic feedback, Paras. 0046 and 0047, Fig. 6);
coupling at least one member (612; Fig. 6) to the actuator (metal support 612 is being coupled to the actuator 610; Fig. 6);
extending the at least on member (612; Fig. 6) towards the second direction (when the pressure is being applied, the actuator 610 with attached support 612 can move down “632” or up “634” resulting of haptic feedback, Paras. 0046 and 0047, Fig. 6).
However, Yun does not explicitly disclose wherein moving the actuator causes displacement of the at least one member in the first direction to be restricted and causes displacement of the at least one member in the second direction to provide a tactile output.
In an analogous art, Ji discloses wherein moving the actuator (408; Fig. 6A-6C) causes displacement of the at least one member (602; Fig. 6C) in the first direction to be restricted and causes displacement of the at least one member (602, 604; Figs. 6A-6C) in the second direction to provide a tactile output (FIG. 6C illustrates the magnetic component 406 after it has been moved from the first to the second position by the actuator 408. As shown in FIG. 6C, the second compliant member 604 has deformed to allow the magnetic component 406 to move to the second position while the compliant member 602 at rest; Col. 8 lines 54-67…. and In some cases, the actuator 408 may be or may include a piezoelectric material that expands or contracts in response to an applied electric field or electric current in order to move the magnetic component 406. For example, the actuator 408 may be a block of piezoelectric material that abuts or is coupled to a side of the magnetic component 406 to push or pull the magnetic component 406 to shift the component a desired distance and direction.; Col. 7 lines 6-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Ji to the system of Yun in order to allow the actuator to reduce unnecessary magnetic fields emanating from the magnetic component, so that the actuator can be positioned near such components without negatively affecting the components.
Referring to claim 32, Yun as modified by Ji discloses wherein the displacing of the at least one member (Ji- 602; Fig. 6C) prevents a tactile output when moving the actuator (Ji- 408; Fig. 6C) in the first direction (Ji- FIG. 6C illustrates the magnetic component 406 after it has been moved from the first to the second position by the actuator 408. As shown in FIG. 6C, the second compliant member 604 has deformed to allow the magnetic component 406 to move to the second position while the compliant member 602 at rest, thus no tactile response at the top side coupling to the compliant member 602; Col. 8 lines 54-67).
Referring to claim 34, Yun discloses wherein the method further comprises coupling the actuator (610; Fig. 6) to the at least one member (612; Fig. 6) so that when moving the actuator (610; Fig. 6) in the second direction the at least one member (612; Fig. 6) also moves in the second direction (metal support 612 moves with the actuator 610; Fig. 6).

Claims 17-18, 20, 26, 28, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US# 201 7/0153703 hereinafter Yun) in view of Ji et al. (US# 9,829,981 hereinafter Ji), and Yang et al. (US# 2017/0357325 hereinafter Yang).
Referring to claim 17, Yun discloses comprising at least one substrate wherein the at least one member (612; Fig. 6) is coupled to the substrate (614; Fig. 6) so that displacement of the at least one member (thin metal support 612 is being coupled to structure 614; Fig. 6), caused by the movement of the actuator (610; Fig. 6) in the second direction (when the pressure is being applied, the actuator 610 can move down “632” or up “634” resulting of haptic feedback, Paras. 0046 and 0047, Fig. 6).
However, Yun in view of Ji as applied above does not specifically disclose deforms the deformable substrate to provide a tactile output for a user.
In an analogous art, Yang discloses deforms the deformable substrate to provide a tactile output for a user (The transmitted deflection causes one or more sections of the cover sheet 208a to deflect or move to provide localized haptic feedback to the user. In particular, the cover sheet 208a bends or deflects at a location 226a that substantially corresponds to the location of the haptic actuator 224a on the support structure 220a.; Para. 0138, Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Yang to the system of Yun in view of Ji in order to allow the cost of producing the haptic actuator is reduced while maintaining reliability and the actuation performance of the haptic actuators is improved, due to decrease in width and reduction in the size of the circuit layer.
Referring to claim 18, Yun discloses wherein the at least one member (612; Fig. 6) is unattached at a first end and coupled to the deformable substrate at a second end (thin metal support 612 is being coupled to the middle portion of the structure 614 and unattached at both sides end; Fig. 6) so that when the actuator (610; Fig. 6) moves in the first direction the first end of the at least one member moves towards the first direction but the second end does not move (at position 634 moving up, preventing the position 632 moving down; Fig. 6).
Referring to claim 20, Yun as modified by Yang discloses wherein the second direction is orthogonal to the first direction (Yang- X axis direction is orthogonal to the Y axis direction; Para. 0246, Fig. 10A-10B).
Referring to claim 26, Yun as modified by Yang discloses wherein the apparatus comprises at least one member (Yang-2120; Fig. 21) coupled to a first side of the actuator (Yang-2124; Fig. 21) and at least one member (Yang-2122; Fig. 21) coupled to an opposing side of the actuator (Yang- actuator 2124 is between layers 2122 and 2120; Fig. 21).
Referring to claim 28, Yun as modified by Yang discloses comprising a plurality of actuators (Yang- 424; Fig. 4) arranged in a matrix arrangement (see Yang, actuators are arranged in matrix form; Fig. 4).
Referring to claim 33, Yun as modified by Yang discloses wherein the moving the actuator (Yang- 1024 Fig. 110B) in the second direction is orthogonal to moving the actuator (Yang- 1024; Fig. 10A) in the first direction (Yang- X axis direction is orthogonal to the Y axis direction; Para. 0246, Fig. 10A-10B).
Referring to claim 35, Yun as modified by Yang discloses wherein the method further comprises coupling the at least one member (Yang-2122; Fig. 21) to a first side of the actuator (Yang-2124; Fig. 21) and coupling the at  least one member (Yang-2120; Fig. 21) to an opposing side of the actuator (Yang-2124; Fig. 21) (Yang- actuator 2124 is between layers 2122 and 2120; Fig. 21).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                          /NELSON M ROSARIO/Examiner, Art Unit 2624                                          Primary Examiner, Art Unit 2624